Citation Nr: 0202553	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  02-01 622	)	DATE
	)
	)


THE ISSUES


1.  Whether a November 6, 1961, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to a 
compensable evaluation for the residuals of the veteran's 
service-connected burn scar of the right hand, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

2.  Whether a December 4, 1970, decision of the Board, which 
denied entitlement to a compensable evaluation for the 
residuals of the veteran's service-connected burn scar of the 
right hand, should be revised or reversed on the grounds of 
CUE.

3.  Whether a February 21, 1974, decision of the Board, which 
denied entitlement to a compensable evaluation for the 
residuals of the veteran's service-connected burn scar of the 
right hand, should be revised or reversed on the grounds of 
CUE.

(The issue of the veteran's current entitlement to a 
compensable evaluation for the residuals of the veteran's 
service-connected burn scar of the right hand is the subject 
of a separate decision of the Board.)

REPRESENTATION

Moving party represented by:  Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952, including combat service during the Korean 
Conflict, and his decorations include the Purple Heart Medal.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in November 6, 
1961, December 4, 1970, and February 21, 1974, Boards 
decisions that denied entitlement to a compensable evaluation 
for the residuals of the veteran's service-connected burn 
scar of the right hand.

In January 3, 2002, written argument, the veteran's attorney 
alleged that the Regional Office's (RO's) April 7, 1960, 
decision, which granted service connection for the residuals 
of a second-degree burn scar of the right hand, was 
"patently clear and unmistakable error" because "it did 
not take into consideration the extensive service medical 
records which clearly and unambiguously established a third 
degree burn of the dorsum of the right hand and a category 
'3' profile for the veteran's upper body."  The veteran also 
asserted that July 23, 1964, and June 17, 1970, rating 
decisions, which denied entitlement to a compensable rating 
for the veteran's burn scar of the right hand, were also 
clearly and unmistakably erroneous.  The claims folder 
reveals, however, that the veteran perfected appeals of the 
RO's April 1960 and June 1970 determinations and that the 
Board, in November 6, 1961, and December 4, 1970, decisions, 
denied entitlement to a compensable evaluation.  As such, 
because the RO's April 1960 and June 1970 rating actions were 
subsumed by the Board's November 1961 and December 1970 
determinations, as a matter of law, the veteran may not 
challenge either of these RO's decisions on the basis that it 
was CUE.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); see also 
Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).  
Further, because the December 1970 Board decision considered 
the same issue and the same evidence that was before the RO 
in July 1964, that rating decision was also subsumed by that 
Board's December 4, 1970, decision.  Brown v. West, 203 F.3d 
1378 (Fed. Cir. 2000); Morris.

In January 3, 2002, the veteran's attorney also asserts that 
there is CUE in the adjudication of his current claim for a 
compensable rating for the residuals of a burn scar of the 
right hand.  Because this issue is currently in appellate 
status, however, there is no final adverse RO or Board 
decision that can be subject to a CUE attack; thus, as a 
matter of law, he cannot assert a claim of CUE.  Link v. 
West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. 
App. 322, 325 (1997).  

Finally, in the present motion, the veteran's attorney 
contends that a June 7, 1979, Board decision that denied his 
claim of entitlement to a temporary total rating for a period 
of VA hospitalization from April 16 to April 20, 1978, was 
clearly and unmistakably erroneous.  In his motion, however, 
the veteran's attorney makes no argument in support of this 
allegation; instead, his attorney sets forth argument only in 
support of his claim that the Board should have granted the 
veteran a compensable rating for the residuals of a burn scar 
of the right hand in several earlier decisions and at no time 
addresses the issue that was the subject of the June 1979 
Board decision.  As such, he has failed to allege that the 
correct facts, as they were known at the time of the Board's 
June 1979 decision, were not before the Board, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  It thus follows that he has not 
provided reasons as to why a later reviewer would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result of that adjudication would 
have been manifestly different but for an error.  This 
"claim," without any specificity as to error, is not 
sufficient to raise a valid motion for CUE in the prior Board 
decision.  Where, as here, the determinative issue is "not 
evidentiary but legal, i.e., has the appellant complied with 
the legal requirements to plead a CUE claim," and the moving 
party has failed to meet the legal requirement, the motion 
must be dismissed without prejudice.  Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir 2000); 38 C.F.R. 
§§ 20.1404(b), 20.1409(b); see also Morris.


FINDINGS OF FACT

1.  In November 6, 1961, decision, the Board denied the 
veteran's claim seeking a compensable rating for the 
residuals of a burn scar of the right hand.  

2.  The correct facts, as they were known at the time of the 
November 6, 1961, decision were before the Board and the 
statutory or regulatory provisions extant at the time were 
correctly applied.  

3.  There was a tenable basis for the decisions reached by 
the Board on November 6, 1961.  

4.  In December 4, 1970, decision, the Board denied the 
veteran's claim seeking a compensable rating for the 
residuals of a burn scar of the right hand.

5.  The correct facts, as they were known at the time of the 
December 4, 1970, decision were before the Board and the 
statutory or regulatory provisions extant at the time were 
correctly applied.

6.  There was a tenable basis for the decisions reached by 
the Board on December 4, 1970.

7.  In February 21, 1974, decision, the Board denied the 
veteran's claims seeking a compensable rating for the 
residuals of a burn scar of the right hand.

8.  The correct facts, as they were known at the time of the 
February 21, 1974, decision were before the Board and the 
statutory or regulatory provisions extant at the time were 
correctly applied.

9.  There was a tenable basis for the decisions reached by 
the Board on February 21, 1974.


CONCLUSIONS OF LAW

1.  The November 6, 1961, Board decision denying a 
compensable rating for the residuals of a burn scar of the 
right hand was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403, 
20.1404 (2001).

2.  The December 4, 1970, Board decisions denying a 
compensable rating for the residuals of a burn scar of the 
right hand was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403, 
20.1404 (2001).

3.  The February 21, 1974, Board decisions denying a 
compensable rating for the residuals of a burn scar of the 
right hand was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403, 
20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A March 10, 1951, service medical record entry reflects that 
the veteran was seen in the field for a second to third 
degree burn of his right hand.  A notation dated two days 
later reiterates the above and indicates that the injury 
occurred due to a gasoline explosion.  A March 13, 1951, 
entry states that the incident took place near the Han River 
and shows that the veteran was awarded the Purple Heart 
Medal.  In addition, a March 22, 1951, clinical note reflects 
that the wound was redressed and the area shown in an 
accompanying diagram appeared "almost certainly" to be "a 
third-degree" burn; the illustration indicated areas of 
questionable second and third degree burns; however, the 
impression of the examiner was "second-degree burns of the 
right hand."  An entry dated four days later similarly 
characterized the injury as a third-degree burn on the dorsum 
of the right hand and noted that the veteran had "excellent 
motion!"  Thereafter, an examiner reported on April 2, 1951, 
that the veteran appeared to have a third-degree burn but 
that the injury might not need grafting.  Subsequent April 
1951 entries reflect that the injury had "completely healed 
over except for local sensitivity" and that the veteran was 
ready for full duty.  

The Report of Medical Examination at the veteran's discharge 
from active duty, dated in January 1952, reflects that his 
upper extremities were found to be normal.  Under the 
category "Notes (Continued) And Significant or Interval 
History," however, the physician who completed that form 
indicated that the veteran had sustained a third-degree burn 
on his right hand on March 10, 1951, and had been treated at 
the 8th Station Hospital in Japan for thirty days.  The 
examiner added that he had "no difficulty with it" and that 
the examination revealed that the veteran had diffuse 
depigmentation of the dorsum of the right hand.

In December 1952, the veteran filed an application seeking VA 
hospital treatment or domiciliary care for a left wrist 
condition; he explained that he had sustained a left wrist 
injury due to an automobile accident that took place shortly 
after his separation from service.  In this regard, the Board 
notes a November 1952 report shows that the veteran received 
inpatient care at the Dearborn, Michigan, VA hospital from 
May to November 1952 for the residuals of a left wrist injury 
that occurred in March 1952.  The report indicates that the 
veteran sustained a left arm injury as a consequence of a 
fall from a moving vehicle.  At discharge, he was diagnosed 
as having fracture of the left humerus, operated and 
improved; and radial nerve palsy left, treated and improved.

In November 1959, the veteran filed a formal claim seeking 
service connection for the residuals of a burn scar of the 
right hand; he also sought service connection for the 
residuals of an in-service head injury and noted that he had 
a nonservice-connected injury to the left hand and arm due to 
an automobile accident.  

In March 1960 the veteran was afforded a VA examination.  In 
pertinent part, the examination revealed that the veteran had 
a pigmented burn scar on the dorsum of his right hand.  The 
examiner reported that there was no contracture, limitation 
of motion, or loss of strength and he diagnosed the veteran 
as having a burn scar of the right hand.  Much of the 
examination report, however, relates to the history and 
current symptoms of the veteran's left hand condition; he was 
also diagnosed as having left radial nerve palsy that was 
secondary to trauma and post-operative open reduction and 
bone graft to open fracture of the left humerus.

Based on the service medical records and the findings 
contained in a March 1960 VA examination report, and in an 
April 7, 1960, rating decision, the RO granted service 
connection for a second degree burn scar on the right hand 
and assigned a noncompensable evaluation, effective November 
18, 1959.  The RO notified the veteran of this determination 
later that same month, and in August 1960, the veteran filed 
a Notice of Disagreement (NOD), asserting that the disability 
was productive of pain and a constant burning sensation.  He 
also reported that he had difficulty gripping and holding 
objects and that the condition was an employment handicap.

In support, the veteran submitted an August 1960 report 
prepared by his private treating physician, Dr. Watson A. 
Young.  Dr. Young indicated that he began treating the 
veteran earlier that month for complaints of pain in the 
dorsum of the right hand over the metacarpo-corpal bones.  
The physician also stated that the veteran complained that he 
had decreased grip strength in his right hand since an in-
service injury in which he sustained second and third-degree 
burns to the dorsum of the right hand.  The veteran reported 
receiving in-service treatment for this condition prior to 
his discharge in 1952.

Dr. Young's examination revealed that the veteran had well-
healed, scarred skin over the dorsum of the right hand that 
exhibited no obviously serious pathology other than an 
"infected (fungus)" middle finger nail that had dropped off 
on several occasions.  The examiner reported that the 
veteran's right hand grip strength "appeared to be good and 
adequate for the usual activities of employment and 
recreation."  Dr. Young added that the circulation in the 
right hand also appeared adequate but cautioned that it might 
be compromised by scarring secondary to the burns sustained 
in 1952.  Dr. Young concluded that he was unable to 
demonstrate any pathology other than the scarring effect of a 
severe burn that might be causing a decreased blood supply to 
the hand and resulting pain and weakness and added that 
further evaluation by a specialist might be helpful.

In August 1961 written argument, the veteran's representative 
reiterated the veteran's complaints regarding right hand pain 
and weakness.  In addition, his representative essentially 
argued that the March 1960 VA neurological examination was 
not adequate because the corresponding examination report did 
not contain clinical findings relating to the neurological 
aspect of the veteran's service-connected disability.  As 
such, his representative requested that the veteran be 
afforded another VA neurological examination.  

Further, in August 1961, the veteran's representative 
submitted a report dated earlier that same month that was 
prepared by Dr. Joseph L. Posch.  In that report, Dr. Posch 
indicated that the veteran reported sustaining second and 
third-degree burns scars due to an in-service explosion and 
complained of right hand pain and weakness.  A physical 
examination disclosed that there were multiple areas of "old 
burn" on the dorsal aspect of the right hand that had 
"healed satisfactorily."  Dr. Posch further stated that a 
dynamometer revealed that the veteran had a grip strength of 
80 in his right hand and only 5 in his left hand; he noted 
that the veteran had a severe, unrelated, post-service 
fracture to his left hand.  At the conclusion of his report, 
Dr. Posch noted that the veteran's burn scars were not severe 
enough to require skin grafting during service and that the 
examination revealed no objective signs of a disability.  
With regard to the latter comment, Dr. Posch explained that 
the veteran had good flexion and extension of all fingers, 
including the thumb, and described his grip strength as 
excellent.  He indicated, however, that the veteran reported 
subjective complaints of pain and weakness.

In addition, in compliance with his request, in October 1961 
the veteran appeared at a hearing conducted in Washington, 
DC, before three Members of the Board.  At the hearing, the 
veteran testified that he had been placed on a light duty 
profile during service following the right hand injury that 
resulted in the burn scar and that he thereafter worked as a 
truck driver prior to his discharge.  The veteran reported 
that he had right hand pain and weakness, especially on 
physical activity, and likened it to toothache pain; he also 
complained of having decreased right hand grip strength.  The 
veteran stated that he treated the condition with pain 
medications.  Further, he testified that one of his 
fingernails repeatedly fell off and that he had the residuals 
of an unrelated post-service injury to his left arm.  The 
veteran also indicated that he worked as a porter and in 
maintenance but that he had not been employed much since 
1952, explaining that he had only worked on a part-time basis 
or was discharged because of his right hand disability.  
Finally, his representative cited the medical reports 
prepared by Drs. Young and Posch, as well as the findings 
contained in the March 1960 VA neurological examination 
report, in support of his claim for a compensable evaluation.

In a November 1961 decision, after considering the in-service 
and post-service evidence discussed above, the Board denied 
the veteran's claim for a compensable rating.  In doing so, 
the Board acknowledged the veteran's contentions, including 
his request for another VA neurological examination to assess 
the extent of the residuals of the service-connected burn 
scar, but concluded that the medical findings of record were 
adequate to make a proper determination.  In denying his 
appeal, the Board reasoned that since the evidence showed 
that the veteran had a good grip and no limitation or 
contracture of the right hand, and because the disability was 
not of the character to clearly interfere with normal 
employment, the residual disability did not warrant a 
compensable evaluation.

Thereafter, in a November 1962 statement, the veteran 
reported that he was forced to terminate his studies at 
Wolverine Trade School because of:  (1) "financial 
embarrassment beyond control"; and (2) "affliction of the 
right hand which was injured during the Korean War and that 
was causing painful difficulties."

In April 1964, the veteran submitted a March 1964 report 
prepared by Dr. Young in support of a claim for an increased 
rating.  In that report, Dr. Young reiterated that while in 
service, the veteran had been "burned quite severely," but 
that he appeared to make a fairly good recovery.  He added, 
however, that the veteran continued to complain of pain and 
disability due to a "fibrosis of tendons, and subcutaneous 
tissues therein being reduced to fibrous stands which causes 
him some pain and difficulty upon movement."  Moreover, he 
reported that despite the lack of "obvious pathology" there 
was no other explanation to "account" for "this severe 
pain other than the after-effects of the severe burns."  
Thereafter, he opined, "I think that one could consider that 
this patient has a severe Tenosynovitis and fibrosis of 
tissues surrounding the joints, bones, ligaments, and vessels 
of his hand with some impaired circulation and possible 
neurological damage therein secondary to the burns incurred 
[in service]."  Dr. Young added that the veteran had only 
approximately 50 percent of functional use of his right hand 
and that the disability had caused him significant industrial 
impairment.  Finally, he suggested that the veteran be 
afforded an orthopedic evaluation.

In an effort to assist the veteran in the development of this 
claim, in June 1964 the RO afforded him VA neurological and 
dermatological examinations.  The report of the VA 
neurological examination shows that veteran complained that 
his chronic right hand pain had worsened and described it 
"cramp like."  In addition, he again likened it to 
toothache pain and stated that he also suffered from numbness 
and weakness.  An examination of the veteran's right upper 
extremity revealed that he had normal strength in all muscle 
groups; however, there was atrophy of all muscle groups on 
the left side, with a claw-like deformity on the left hand.  
In addition, the sensory examination for the veteran's right 
upper extremity was normal, with all sensory modalities 
intact.  The physician diagnosed the veteran as having a burn 
scar of the right hand with no neurological residual or 
disability; and a moderate, nonservice-connected brachial 
plexus injury on the left.

The physician who conducted the dermatological examination 
that same day indicated that the dorsum of the veteran's 
right hand and fingers (other than the thumb) represented a 
rough five by six inch area of "flat, glazed and 
hyperpigmented scar tissue."  In addition, the examiner 
stated the scar tissue was freely movable and that "no pain 
appeared to be inflicted throughout the handling thereof."  
He added that other than the above-described skin scars, 
there was no limitation of motion or evidence of neurological 
or circulatory dysfunction.  Further, the physician reported 
that the veteran had a severe clawing deformity on the left 
hand and diagnosed him as having a second-degree burn scar of 
the right hand with no neurological residual or functional 
disability.

Based on the findings contained in the June 1964 VA 
examinations, in July 1964, the RO confirmed and continued 
the noncompensable evaluation for the veteran service-
connected burn scar of the right hand.  Later that same 
month, the RO notified the veteran that his claim was denied 
and he did not appeal.

In February 1970, the veteran filed an informal claim for an 
increased rating.  In support, he submitted a February 1970 
report drafted by Dr. Young, who reiterated the history of 
the veteran's service-connected burn scar.  The physician 
stated that the veteran continued to suffer from right hand 
pain and disability since sustaining the in-service injury 
due to a fibrosis of the tendons and subcutaneous tissues, 
which he indicated were reduced to fibrous strands that 
caused him some pain and difficulty upon movement.  In 
addition, he reaffirmed his opinion that the veteran's 
symptoms stemmed from the in-service burn and that he 
suffered from severe tenosynovitis and fibrosis of the 
tissues surrounding the joints, bones, ligaments and vessels 
of the hand, with some impaired circulation, as well as 
possible residual neurological damage.

Thereafter, in May 1970, the veteran underwent a VA 
neurological examination.  The examiner noted the veteran's 
history of having sustained a burn of his right hand during 
service and of suffering a left-hand injury shortly after his 
discharge.  The veteran complained of having had numbness, 
aching, burning, weakness and disturbance of his right hand 
since the in-service injury.  The examination disclosed that 
all muscle groups in the right hand and arm had normal 
strength; a sensory examination was also normal.  The 
diagnosis was burn, right hand, with no neurological injury 
and left brachial plexus palsy with both motor and sensory 
loss.

Based on the findings of the May 1970 VA examination report, 
in a June 1970 rating decision, the RO denied the veteran's 
claim for a compensable rating.  The RO notified the veteran 
of this determination later that same month and in July 1970 
he filed an NOD in which he maintained that, despite the 
findings of the VA examination, he continued to suffer from 
"definite pain" and reduced grip strength.  He added that 
the matter "should be looked into further" because of his 
chronic pain and discomfort.  

Thereafter, in perfecting his appeal in August 1970, the 
veteran challenged the findings of the May 1970 VA 
examination on the basis that they were the product of 
prejudice and bias and stated that his skin pigmentation did 
not relate to the level of flexibility of his right hand or 
the pain and numbness stemming from the disability.  In 
addition, in October 1970 written argument, the veteran's 
representative cited to the findings contained in Dr. Young's 
February 1970 report and service entries showing the severity 
of the in-service burn and asserted that his right hand 
disability warranted a compensable evaluation.

In a December 1970 decision, the Board considered the 
veteran's contentions, the conclusions contained in Dr. 
Young's February 1970 report, and the findings elicited 
during the May 1970 VA examination and concluded that a 
compensable evaluation was not warranted for the veteran's 
second-degree burn scar of the right hand.

In November 1972, the veteran asserted another claim seeking 
an increased rating for the residuals of a burn scar of the 
right hand.  In support, he stated that outpatient treatment 
records from the Allen Park, Michigan, VA Medical Center 
would substantiate his claim.  In January 1973, the RO 
obtained a copy of a November 1972 outpatient entry showing 
that the veteran complained of pain and weakness of his right 
hand and that the examiner recommended that the veteran treat 
the condition with Tylenol.

In February 1973, the veteran was afforded an examination by 
a VA neurologist and a dermatologist.  The veteran complained 
of having right hand pain that radiated into his arm as well 
as diminished grip strength.  The examiners indicated that 
the burn on his right hand extended from the veteran's wrist 
to his fingertips, covering an area of approximately 9 by 8 
(centimeters?).  The examination revealed that the back of 
his right hand was hyperpigmented "in a glove-like 
pattern."  The physicians further reported that there was 
"good healing" and no contracture or keloid.  The examiners 
added that the palmar surfaces and nails showed no changes.  
The sole diagnosis was the residuals of a second-degree burn 
scar of the right hand.

Thereafter, in a March 1973 rating decision, the RO denied 
the veteran's claim, reasoning that the VA examination report 
reflected no significant changes in his right hand condition.  
The RO notified the veteran of this determination later that 
same month, and in May 1973 he filed an NOD in which he cited 
his continuing "undue" right hand pain.  In his August 1973 
Substantive Appeal, the veteran asserted that the severity of 
the condition, which he said resulted in his right hand being 
permanently damaged, warranted a 50 percent disability 
rating.  He also took issue with the examiners' finding that 
there were no changes in the palmar surface and nail of his 
right hand; instead, he reported that his hand was discolored 
and misshapen.  Further, the veteran contended that he did 
not have normal motion of his fingers and wrist.  In 
addition, he challenged the diagnosis of a second-degree burn 
scar, arguing that he was diagnosed as having a third-degree 
burn scar during service.  He also took issue with the rating 
criteria, maintaining that his hand was too small to satisfy 
the requirements for a compensable second-degree burn scar.  
Finally, he requested the opportunity to testify at a 
hearing.

In compliance with the veteran's request, in September 1973 
he testified at a hearing before RO personnel.  During the 
hearing, the veteran emphasized that the disability was 
productive of chronic, severe, pain and cramping.  He also 
reported that the disability was manifested by numbness and 
weakness on use.  The veteran added that the fingernail of 
his right middle finger continually separated from his hand 
and fell off.  Finally, although he acknowledged that he was 
working, he maintained that the disability was a significant 
employment handicap.

In addition, in December 1973, the veteran submitted a 
November 1973 report prepared by Dr. Young, together with 
copies of Dr. Young's August 1960, March 1964 and February 
1970 reports.  In the December 1973 report, Dr. Young stated 
that he had treated the veteran on numerous occasions since 
1953 for recurring pain, numbness and stiffness of the 
fingers of his right hand.  In addition, he noted that the 
veteran had incurred a severe right hand burn during service.  
Dr. Young added that his initial and subsequent examinations 
revealed that the veteran had "well-healed, scarred skin 
over the dorsum of the right hand with atrophy of the muscles 
and subcutaneous tissues thereunder." In addition, Dr. Young 
indicated that the veteran exhibited deficiencies on the 
dorsal surface of his right hand as a consequence of the in-
service burn.  The physician stated that his treatment during 
the previous twenty years had not resulted in any significant 
improvement "in the utilization and effectiveness of his 
right hand in trying to perform skillful manual tasks."  The 
physician commented that, because of the injury, the veteran 
was unable to obtain employment in any situation that 
required the use of his right hand to perform skillful, 
manipulative activities and observed that he currently was 
working as a truck driver in a rubbish and refuse pick up and 
carrying organization, which he indicated did not require him 
to perform skillful, manipulative activities.

With regard to his most recent evaluation of the veteran's 
right hand condition, Dr. Young reported that when he 
examined the veteran in October 1973, the examination 
disclosed that he had "a well-healed, scarred, atrophic 
dorsal surfaces on his right hand with atrophy of the 
subcutaneous tissues and muscles therein making skillful 
manipulation of the fingers difficult and uncomfortable."  
Further, he opined that the veteran had a right hand 
disability for which there was no hope of medically 
correcting.

In a February 1974 decision, the Board again denied the 
veteran's claim for a compensable evaluation.  At the outset 
of the decision, the Board acknowledged the veteran's 
assertions regarding the chronic pain, cramping, numbness, 
stiffness and functional impairment attributable to the in-
service burn, as well as his contention that the he suffered 
a third-degree rather than a second-degree burn during 
service.  In addition, the Board noted his testimony that the 
disability was a significant employment handicap.  The Board 
thereafter discussed the pertinent post-service medical 
evidence, i.e., the November 1972 outpatient treatment entry, 
the February 1973 VA examination report and Dr. Young's 1973 
report, and applied the criteria required for a compensable 
rating for both second and third degree burn scars.

Based on the above, however, the Board concluded that 
entitlement to a compensable evaluation was not established.  
In reaching this decision, the Board declared that the 
February 1973 VA examination report "had effectively 
determined" that the veteran's degree of disability due to 
the in-service hand burn was an asymptomatic scar over the 
dorsal side of the right hand with hyperpigmented back.  The 
Board observed that the examination showed that there was no 
contraction of the muscles involved or limitation of motion, 
although it did disclose that he had diminished grip 
strength.  The Board added that no neurological defect was 
present.  Finally, in response to the veteran's contention, 
the Board specifically found, "In view of all medical 
evidence of record, the veteran's burn scar is more 
accurately rated under the provisions for second-degree 
burn."

Analysis

The veteran alleges clear and unmistakable error in the 
Board's November 6, 1961, December 4, 1970, and February 21, 
1974, decisions, which denied his claims of entitlement to a 
compensable rating for the residuals of a burn scar of the 
right hand.  In support of the January 2002 motion, the 
veteran maintains that the Board erred in adjudicating the 
claim as involving the residuals of a second degree rather 
than a third-degree burn scar in all of the above subject 
decisions.  The veteran further contends that the Board 
conceded that the veteran had reduced grip strength in his 
right hand, implying that he should have been awarded a 
higher rating based on his neurological impairment and/or 
muscle damage.

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective on 
November 21, 1997, however, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  Final regulations amending the Rules of Practice before 
the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent that Congress, in creating 
§ 7111, intended VA to follow the established case law 
defining CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. 
West, 158 F.3d at 1382-83.  

This case law is found primarily in the precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court).  CUE is defined in Rule 1403(a) of the 
Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b); see also Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  In Russell, the Court set forth 
a three-pronged test for determining when there is CUE 
present in a prior decision.  (1) Either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

After a careful review of the record physically before VA on 
November 6, 1961, December 4, 1970, and February 21, 1974, 
the Board concludes that that there was a tenable basis for 
each of the Board decisions.  Therefore, because there was no 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would be manifestly 
different but for such error, none of the decisions was not 
clearly and unmistakably erroneous.  In reaching this 
conclusion, the Board observes that the evidence of record at 
the time of the each of the above Board decisions was 
correctly reported.  In addition, the pertinent statutory and 
regulatory provisions extant at that time were correctly 
applied.

A.  The November 6, 1961, decision

With respect to the veteran's allegation that the November 6, 
1961, Board decision that denied entitlement to a compensable 
evaluation was clearly and unmistakably erroneous, the Board 
observes that the record at that time included the service 
medical records; the March 1960 VA examination report; Dr. 
Young's August 1960 and Dr. Posch's August 1961 private 
medical reports; the veteran's statements and testimony; and 
written argument that was submitted by his representative on 
his behalf.  The service medical records show that the 
veteran was diagnosed as having both second and third-degree 
burns of the right hand and reflect that he made a good 
recovery.  Further, the March 1960 VA examination revealed 
that the veteran had no contracture, limitation of motion or 
loss of strength and the physician diagnosed him as having a 
burn scar of the right hand; no degree was indicated.  In 
addition, in Dr. Young's August 1960 report, he described 
that the veteran's burn scar was well healed and reported 
that the veteran exhibited no obviously serious pathology 
other than an "infected (fungus) of the right middle finger; 
indeed, he indicated that the veteran's grip strength was 
good and stated that he was unable to demonstrate any 
pathology other than the scarring effect of a severe burn 
that might explain the veteran's subjective complaints.  In 
light of the above, there was clearly an evidentiary basis 
for the Board's conclusion that the veteran's residual 
disability did not warrant a compensable evaluation.  Thus, 
because the veteran is in essence arguing that the Board 
improperly weighed and evaluated the evidence, which can 
never rise to the stringent definition of clear and 
unmistakable error, see Baldwin v. West, 13 Vet. App. at 5; 
Damrel v. Brown, 6 Vet. App. at 246, the claim that the 
November 6, 1961, decision was CUE must be denied.  In fact, 
there was a significant basis for the Board's November 1961 
determination.

B.  The December 4, 1970, decision

Similarly, at the time of the December 4, 1970, Board 
decision, in addition to the evidence considered by the Board 
in its November 1961 determination, the evidence included Dr. 
Young's March 1964 and February 1970 private medical reports 
as well as June 1964 and May 1970 VA examination reports.  In 
the March 1964 and February reports, Dr. Young noted the 
veteran's "quite severe" in-service burn injury, but 
commented that he had made a "fairly good recovery."  In 
addition, he acknowledged that there was a lack of "obvious 
pathology" to account for the veteran's subjective 
complaints.  Further, in the June VA neurological examination 
report, the physician diagnosed the veteran as having a burn 
scar of the right hand (with no degree indicated) "with no 
neurological residual or disability."  Moreover, the 
physician who performed the June 1964 VA dermatological 
examination stated that the veteran had no limitation of 
motion or evidence of neurological or circulatory 
dysfunction.  Finally, the May 1970 VA examination report 
reflects that all muscle groups in his right hand and arm had 
normal strength and the examiner diagnosed him as having a 
burn scar of the right hand (again with no degree indicated) 
with no neurological injury.  Again, because the veteran is 
essentially asserting that the Board improperly weighed and 
evaluated the evidence, which can never rise to the stringent 
definition of clear and unmistakable error, see Baldwin v. 
West, 13 Vet. App. at 5; Damrel v. Brown, 6 Vet. App. at 246, 
the claim that the November 6, 1961, decision was CUE must be 
denied.  Indeed, as with the November 1961 determination, 
there was a clear basis for the Board's conclusion that a 
compensable rating was not warranted.

C.  The February 21, 1974, decision

At the time of the February 21, 1974, decision, the Board 
considered the laws and regulations concerning the issue of 
entitlement to a compensable rating for burns scars under 38 
C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 (1974).  In 
doing so, the Board observed that in order to warrant a 10 
percent rating under Diagnostic Code 7801, the second-degree 
burn scar had to approximate an area or areas of one square 
foot.  The Board also considered the criteria for a third-
degree burn scar set forth in Diagnostic Code 7802, which 
indicated that a 10 percent rating required that the scar 
cover an area or areas exceeding six square inches.  

Moreover, in reaching the determination, the Board responded 
to the veteran's contention regarding his challenge to the 
appropriate characterization of the degree of the burn scar 
and concluded that it was a second-degree burn scar.  
Significantly, the Board observes that the service medical 
records reflect that, although the veteran was more 
frequently diagnosed as having a third-degree right hand burn 
scar, he was also alternatively diagnosed as having second-
degree burn scars to his right hand.  This conclusion is 
further buttressed by the diagnoses offered by the VA 
dermatologists who examined him in June 1964 and February 
1973.  Indeed, no post-service examiner diagnosed the veteran 
as having a third-degree burn scar; in fact, the private and 
VA medical evidence dated since the veteran's discharge both 
reflect that he consistently reported suffering both second-
degree and third-degree burn scars during service.  

Further, as discussed above, the VA physicians who examined 
him in June 1964 and in May 1970 specifically indicated that 
the veteran had no neurological defect of the right hand.  
Finally, although the veteran had been examined by VA on 
numerous occasions since his separation from service, none of 
the physicians indicated that the veteran had right hand 
muscle damage due to the in-service burn.

Clearly, the veteran does not allege that the correct facts 
were not before the Board as the Board specifically 
considered Dr. Young's November 1973 and prior medical 
reports as well as the November 1972 VA outpatient treatment 
entry and the February 1973 VA examination report.  Instead, 
the veteran is implicitly challenging the Board's unstated 
determination that the February 1973 VA examination report 
was the most probative evidence regarding the severity of the 
residuals of the in-service burn scar of the right hand 
rather than the findings and conclusions contained in Dr. 
Young's November 1973 report and earlier reports.  This is 
certainly not the kind of error that compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  The 
February 1973 examination was conducted by two VA physicians, 
and to the extent that the veteran is arguing that the 
opinion of his private physician warranted greater weight 
than the VA examiners', the Board notes that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. at 5; Damrel v. Brown, 6 Vet. App. at 246.  Indeed, the 
Court, citing Fugo, recently reaffirmed this principle in 
Simmons v. West, 14 Vet. App. 84, 89 (2000).  In that case, 
the Court reiterated that a request for reweighing the 
evidence cannot be as a basis for a CUE claim, declaring that 
when there is evidence both pro and con on the issue, it is 
impossible for the appellant to succeed in showing that the 
result would have been manifestly different.  Id.

D.  Conclusion

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, none of the Board's November 6, 1961, 
December 4, 1970, or February 21, 1974, decisions were 
clearly and unmistakably erroneous.

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Although the Court has held that VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).



ORDER

The veteran's motion to revise or reverse the November 6, 
1961, December 4, 1970, and February 21, 1974, decisions of 
the Board of Veterans' Appeals, which denied entitlement to a 
compensable rating for the residuals of a burn scar of the 
right hand, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



